11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Samuel Lanell Adams
Appellant
Vs.                   No. 11-02-00201-CR B Appeal from Kaufman County
State of Texas
Appellee
 
The trial court convicted appellant, upon his
plea of guilty, of the offense of forgery and assessed his punishment at
confinement for 5 years and a $2,000 fine. 
Pursuant to the plea bargain agreement, the trial court suspended the
imposition of the confinement portion of the sentence and placed appellant on
community supervision for 5 years.  We
dismiss the appeal for want of jurisdiction.
Appellant filed a Ageneral@ notice of appeal.  The clerk of
this court notified the parties upon the receipt of the clerk=s record that appellant=s general notice of appeal did not comply
with TEX.R.APP.P. 25.2(b)(3) and requested that appellant amend his notice of
appeal.  Appellant has not responded to
our July 22, 2002, letter.
A timely and proper notice of appeal is required
to invoke this court=s
appellate jurisdiction.   White v.
State, 61 S.W.3d 424 (Tex.Cr.App.2001). 
In situations where the defendant pleads guilty and punishment is
assessed pursuant to a plea bargain agreement, a Aspecial@ Rule 25.2(b)(3) notice of appeal is required
to invoke the jurisdiction of the appellate court.   Cooper v. State, 45 S.W.3d 77 (Tex.Cr.App.2001).  While a notice of appeal may be amended to
invoke the jurisdiction of the appellate court, the amended notice must be
filed within the time for perfecting an appeal.  State v. Riewe, 13 S.W.3d 408 (Tex.Cr.App.2000).  An amended notice of appeal was not filed;
therefore, the appellate jurisdiction of this court has not been invoked.  State v. Riewe, supra.
The appeal is dismissed for want of
jurisdiction.
 
November
19, 2002                                                     PER
CURIAM
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.